Citation Nr: 0320156	
Decision Date: 08/14/03    Archive Date: 08/25/03

DOCKET NO.  98-08 186A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
medial meniscectomy of the right knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision.  


REMAND

The veteran submitted his current claim for an increased 
rating for his service-connected right knee disability in 
August 1997.  The veteran's disability was increased to 10 
percent by way of the February 1998 rating decision.  The 
veteran submitted his notice of disagreement with that rating 
action in March 1998.  

The veteran was issued a statement of the case in May 1998.  
He was then issued a supplemental statement of the case in 
September 1998.

The veteran's case was certified on appeal to the Board in 
December 2001.  The Board undertook additional development to 
obtain outstanding VA medical records and to afford the 
veteran a current VA examination.  This action was taken 
pursuant to authority granted by 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)).  

The veteran was notified of the Board's intent to develop the 
evidence in his case in August 2002.  He was further advised 
of the evidence obtained by way of a Board letter dated in 
April 2003.  Finally, the veteran was again notified of the 
evidence developed in his case in June 2003.  He was also 
given the option to waive consideration by the agency of 
original jurisdiction (AOJ) of the new evidence and have the 
Board adjudicate his appeal.  The veteran responded in June 
2003 and stated that he waived consideration of the new 
evidence by the AOJ.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit, in Disabled Am. Veterans v. Sec'y of 
Veterans Affairs, 327, F.3d 1339 (Fed. Cir. 2003) (DAV), held 
that 38 C.F.R. § 19.9(a)(2) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver of the right to initial consideration of 
the evidence by the RO.  

In this case the veteran's waiver was obtained, thereby 
permitting the Board to adjudicate his appeal based on the 
additional evidence of record.  Nevertheless, the Board notes 
that the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
became effective during the pendency of this appeal.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date, November 
9, 2000.  See 38 U.S.C.A. § 5107 note (West 2002).  VA has 
also issued final regulations to implement these statutory 
changes.  See Duty to Assist, 66 Fed. Reg. 45,620-32. (Aug. 
29, 2001)  (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  Except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which are not 
applicable in this case, the changes "merely implement the 
VCAA and do not provide any rights other than those provided 
by the VCAA."  See 66 Fed. Reg. at 45,629.

The veteran has not been informed of the VCAA, or the 
implementing regulations in this case.  The VCAA, and its 
implementing regulations, require that VA provide specific 
notice to claimants regarding information needed to complete 
an application for benefits as well as specific notice 
regarding information or evidence required to substantiate a 
claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159 to provide adequate notice).  VA also has a 
duty to assist claimants in the development of their claims.  
The United States Court of Appeals for Veterans Claims 
(Court) has strictly interpreted the VCAA's requirement to 
provide the notice and to fulfill the duty to assist.

The Board promulgated regulations in January 2002 that 
allowed for the Board to fulfill the notice requirements of 
the VCAA in the first instance.  See 67 Fed. Reg. 3099-3106 
(Jan. 23, 2002).  The regulation was codified at 38 C.F.R. 
§ 19.9(a)(2)(ii) (2002).  Nevertheless, the DAV opinion cited 
supra, held that 38 C.F.R. § 19.9(a)(2)(ii) (permitting the 
Board "to provide the notice required by 38 U.S.C. 
[§] 5103(a)" and providing for "not less than 30 days to 
respond to the notice") was invalid because it was contrary 
to 38 U.S.C. § 5103(b), which allows a claimant one year to 
submit evidence.  The practical result of the DAV decision is 
that it prohibits the Board from providing notice of the VCAA 
to claimants in the first instance.  Unfortunately, that 
affects the current case on appeal.

The veteran must be informed of the statutory and regulatory 
provisions of the VCAA and provided the proper notices and 
assistance required under the law.  A remand of the case is 
therefore required so that the provisions of 38 U.S.C.A. 
§ 5103 may be satisfied as required by the Federal Circuit 
decision in DAV and the United States Court of Appeals for 
Veterans Claims opinion in Quartuccio.

Accordingly, this case is REMANDED for the following actions:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2002).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim.  
38 U.S.C.A. § 5103(a) (West 2002).  
He should also be told of the period 
for response as set forth in 
38 U.S.C.A. § 5103(b) (West 2002).  

2.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2002).

